DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control system” in claims 16-17 and 19-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 19-24, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardillo et al (US 2016/0172855) in view of Igarashi et al (US 2014/0238973).
	Regarding claim 16, Cardillo discloses a printer, comprising: 
(Fig. 1 #102 load); 
and a control system (Fig. 1 #112 regulator) to control the resistive load (Fig. 1 #102 load); and wherein the control system (Fig. 1 #112 regulator) is to transition the voltage applied across the resistive load (Fig. 1 #102 load) to the target voltage value according to the determined voltage transition mode (Fig. 6B #640; [0028] lines 1-3 ---"Next, the voltage and/or the current supplied to the load is adjusted based upon the power consumption (Block 640).”). 
However, Cardillo does not disclose wherein the control system is to determine a resistance value of the resistive load; the control system is to determine a voltage transition mode for transitioning the voltage applied across the resistive load to a target voltage value depending on the resistance value.
Nonetheless, Igarashi teaches wherein the control system is to determine a resistance value of the resistive load ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.”); 
the control system is to determine a voltage transition mode for transitioning the voltage applied across the resistive load to a target voltage value depending on the resistance value ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Cardillo by incorporating the control system of Igarashi for the purpose of regulating the heat produced by the load.
Regarding claim 19, Cardillo in view of Igarashi teaches the printer as appears above (see the rejection of claim 16), and Cardillo teaches further comprising a current sensor (Fig. 1 #106 current sensor) to measure an electrical current through the resistive load (Fig. 1 #102 load).
Furthermore, Igarashi further teaches wherein the control system is to determine the resistance value as a function of the measured electrical current ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.” The change in resistance is determined by the well known equations of Ohm’s law and Joule’s law: V = IR, P = IV, P = V2/R, or P = I2R.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Cardillo by incorporating the determination of load resistance as taught by Igarashi for the purpose of controlling the amount of heat produced by the load under feedback control.
Regarding claim 20, Cardillo in view of Igarashi teaches the printer as appears above (see the rejection of claim 16), and wherein: the control system is to calculate an ([0025] lines 5-7 ---" Then, an indication of a characteristic current associated with the load is received (620).”) through the resistive load which would be generated when instantly switching the voltage across the resistive load from the initial voltage value to the target voltage value; 
the control system is to perform a comparison of the calculated in-rush electrical current with an admissible electrical current through the resistive load (Fig. 6B #630); and the control system is to determine the voltage transition mode depending on a result of the comparison (Fig. 6B #640), but does not teach taking into account the determined resistance value of the resistive load.
Nonetheless, Igarashi teaches taking into account the determined resistance value of the resistive load ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Cardillo by incorporating the control system of Igarashi for the purpose of regulating the heat produced by the load.
Regarding claim 21, Cardillo in view of Igarashi teaches the printer as appears above (see the rejection of claim 16), and Cardillo further teaches wherein: the resistive load (Fig. 1 #102 load) is to generate heat based on an ohmic resistance of the resistive load and the voltage applied across the resistive load (Heat generation is implied due to the physical nature of the load along with the voltage and current supplied to the load.), and the control system (Fig. 1 #112 regulator) is to control the amount of heat generated by the resistive load by changing the target voltage across the resistive load (Fig. 6B #640).
Regarding claim 22, Cardillo discloses a method of controlling a voltage applied across a resistive load, comprising: 
receiving a target voltage value to be applied across the resistive load (Fig. 6A #622); 
and transitioning the voltage across the resistive load from an initial voltage value to the target voltage value based on the determined resistance value of the resistive load (Fig. 6B #640) .
However, Cardillo does not disclose determining a resistance value of the resistive load.
Nonetheless, Igarashi teaches determining a resistance value of the resistive load ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.” The change in resistance is determined by the well known equations of Ohm’s law and Joule’s law: V = IR, P = IV, P = V2/R, or P = I2R.).
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the method as taught by Cardillo by incorporating the determining of a resistance value for the purpose of regulating the heat produced by the load.
Regarding claim 23, Cardillo in view of Igarashi teaches the printer as appears above (see the rejection of claim 22), and Cardillo further teaches further comprising: calculating an in-rush electrical current through the resistive load which would be generated by instantly switching the voltage applied across the resistive load from the initial voltage value to the target voltage value ([0025] lines 5-7 ---" Then, an indication of a characteristic current associated with the load is received (620).”); 
and instantly switching the voltage applied across the resistive load from the initial voltage value to the target voltage value, if the calculated in-rush electrical current is below an admissible electrical current through the resistive load (Fig. 6B #640).
Furthermore, Igarashi further teaches taking into account the determined resistance value of the resistive load ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.” The change in resistance is determined by the well known equations of Ohm’s law and Joule’s law: V = IR, P = IV, P = V2/R, or P = I2R.).
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the method as taught by Cardillo by incorporating the determining of a resistance value for the purpose of regulating the heat produced by the load.
Regarding claim 24, Cardillo in view of Igarashi teaches the printer as appears above (see the rejection of claim 22), and Cardillo further teaches further comprising: calculating an in-rush electrical current through the resistive load which would be ([0025] lines 5-7 ---" Then, an indication of a characteristic current associated with the load is received (620).”); 
and gradually switching the voltage applied across the resistive load from the initial voltage value to the target voltage value, if the calculated in-rush electrical current is below an admissible electrical current through the resistive load (Fig. 6B #640).
Furthermore, Igarashi further teaches taking into account the determined resistance value of the resistive load ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.” The change in resistance is determined by the well known equations of Ohm’s law and Joule’s law: V = IR, P = IV, P = V2/R, or P = I2R.).
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the method as taught by Cardillo by incorporating the determining of a resistance value for the purpose of regulating the heat produced by the load.
Regarding claim 28, Cardillo in view of Igarashi teaches the printer as appears above (see the rejection of claim 22), and Cardillo teaches further comprising calculating an admissible voltage change per time unit corresponding to an admissible electrical current through the resistive load (Fig. 6B #630; The device works under constant power control, wherein voltage and current are always being sensed and compared to regulate power. Time is always a factor under constant power control. Voltage is a known component of power. Thus, admissible voltage change per unit time is constantly calculated implicitly.), 
Furthermore, Igarashi further teaches taking into account the determined resistance value of the resistive load ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.” The change in resistance is determined by the well known equations of Ohm’s law and Joule’s law: V = IR, P = IV, P = V2/R, or P = I2R.).
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the method as taught by Cardillo by incorporating the determining of a resistance value for the purpose of regulating the heat produced by the load.
Regarding claim 29, Cardillo in view of Igarashi teaches the printer as appears above (see the rejection of claim 22), and Cardillo teaches further comprising: generating heat by applying the voltage across the resistive load (Fig. 1 #102 load) (Heat generation is implied due to the physical nature of the load along with the voltage and current supplied to the load.); 
and varying the amount of heat generated by the resistive load by controlling the voltage applied across the resistive load according to the target voltage value (Fig. 6B #640). 
Regarding claim 30, Cardillo discloses a control system (Fig. 1 #100) to control a resistive load (Fig. 1 #102 load), comprising: 
(Fig. 1 #112 regulator) to control a voltage applied across the resistive load (Fig. 1 #102 load); wherein the resistive load (Fig. 1 #102 load) is to generate heat based on the voltage applied across the resistive load and a resistance value of the resistive load (Heat generation is implied due to the physical nature of the load along with the voltage and current supplied to the load.); 
wherein the control system is to control the amount of heat generated by the resistive load by changing the voltage applied across the resistive load to a target voltage value (Fig. 6B #640).
However, Cardillo does not disclose wherein the controller is to determine the resistance value of the resistive load; and wherein the controller is to select, depending on the determined resistance value of the resistive load, one of a plurality of different voltage transition modes for transitioning the voltage applied across the resistive load from an initial voltage value to a target voltage value.
Nonetheless, Igarashi teaches wherein the controller is to determine the resistance value of the resistive load ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.”); 
and wherein the controller is to select, depending on the determined resistance value of the resistive load, one of a plurality of different voltage transition modes for transitioning the voltage applied across the resistive load from an initial voltage value to a target voltage value ([0041 lines 10-15 ---" Specifically, the ASIC 20 detects the internal resistance of the Vs cell 61 corresponding to a heated state thereof, and the CPU 11 calculates the required duty ratio based on a change in the internal resistance and in accordance with a commonly-known equation or a table prepared in advance.”).
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the control system as taught by Cardillo by incorporating the determining of a resistance value and the selection of transition modes for the purpose of regulating the heat produced by the load. 

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardillo et al (US 2016/0172855) in view of Igarashi et al (US 2014/0238973) as applied to claim 16, further in view of Kahn et al (US 2017/0018931).
Regarding claim 17, Cardillo in view of Igarashi teaches the printer as appears above (see the rejection of claim 16), but does not teach wherein the control system is to determine a voltage transition mode from a plurality of different voltage transition modes; and wherein the plurality of different voltage transition modes comprises at least two of: instantly switching the voltage applied across the resistive load to the target voltage value; gradually transitioning the voltage applied across the resistive load from the initial voltage value to the target voltage value according to a linear ramp; gradually transitioning the voltage applied across the resistive load from the initial voltage value to the target voltage value according to a nonlinear ramp; and stepwise transitioning the voltage applied across the resistive load from the initial voltage value to the target voltage value.
Kahn teaches wherein the control system is to determine a voltage transition mode from a plurality of different voltage transition modes; and wherein the plurality of different voltage transition modes comprises at least two of: instantly switching the voltage applied across the resistive load to the target voltage value; gradually transitioning the voltage applied across the resistive load from the initial voltage value to the target voltage value according to a linear ramp; gradually transitioning the voltage applied across the resistive load from the initial voltage value to the target voltage value according to a nonlinear ramp; and stepwise transitioning the voltage applied across the resistive load from the initial voltage value to the target voltage value ([0096] lines 11-17 ---"The transition between maximum voltage values 2412 and 2424 occurs, for example, at a linear ramp rate, a non-linear ramp rate, or a discrete stepping pattern which is chosen to achieve an acceptable compromise between minimizing transient disturbances in electric power system 200 and realizing quick transition into and out of the disable operating mode.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer of Cardillo in view of Igarashi by incorporating the voltage transition modes as taught by Kahn for the purpose of achieving an acceptable compromise between minimizing transient disturbances in electric power system.
Regarding claim 18, Cardillo in view of Igarashi and Kahn teaches the printer as appears above (see the rejection of claim 17), and Cardillo further teaches a storage device (Fig. 5 #156 memory) for storing the plurality of voltage transition modes.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardillo et al (US 2016/0172855) in view of Igarashi et al (US 2014/0238973) as applied to claim 22, further in view of Kahn et al (US 2017/0018931).
Regarding claim 25, Cardillo in view of Igarashi and Kahn teaches the printer as appears above (see the rejection of claim 17), but does not teach wherein gradually transitioning the voltage applied across the resistive load from the initial voltage value to the target voltage value comprises transitioning the voltage applied across the resistive load in accordance with a linear ramp or a nonlinear ramp or a step function.
Nonetheless, Kahn teaches wherein gradually transitioning the voltage applied across the resistive load from the initial voltage value to the target voltage value comprises transitioning the voltage applied across the resistive load in accordance with a linear ramp or a nonlinear ramp or a step function ([0096] lines 11-17 ---"The transition between maximum voltage values 2412 and 2424 occurs, for example, at a linear ramp rate, a non-linear ramp rate, or a discrete stepping pattern which is chosen to achieve an acceptable compromise between minimizing transient disturbances in electric power system 200 and realizing quick transition into and out of the disable operating mode.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cardillo in view of Igarashi by incorporating the voltage transition modes as taught by Kahn for the purpose of achieving an acceptable compromise between minimizing transient disturbances in electric power system.

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest wherein the resistance value of the resistive load, in a stable state, is determined based on a function of the voltage applied across the resistive load to the power of X1, multiplied with a nominal voltage of the resistive load to the power of X2 and divided by a nominal power of the resistive load, wherein X1 is about 0.46, and wherein X2 is about 1.54.
The closest prior art does not consider the use of a function containing a constant factor X1 or X2 in the consideration of ohmic resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761